338 F.2d 339
Candida SCALZO, Appellant,v.L. W. HURNEY, District Director of Immigration and Naturalization.
No. 14811.
United States Court of Appeals Third Circuit.
Argued Sept. 18, 1964.Decided Nov. 18, 1964Rehearing Denied Jan. 5, 1965,

Randolph J. DiMassa, Philadelphia, Pa., for appellant.
Joseph R. Ritchie, Jr., Asst. U.S. Atty., Philadelphia, Pa., for appellee.
Before BIGGS, Chief Judge, and MCLAUGHLIN and STALEY, Circuit Judges.
PER CURIAM.


1
Included as part of the record in this case is a deposition of Vincent Scalzo, husband of the petitioner-appellant, taken on November 29, 1962 and filed in the court below on September 3, 1963, prior to the second appeal taken to this court in this case on February 3, 1964.  This deposition was taken over the objection of the District Director and should not have been filed without leave of the court.  The record shows no order granting the appellant authority to file it.  Only the record of the administrative proceeding itself is pertinent and relevant in this type of action.  Consequently, we will order the deposition stricken from the record.


2
Examination of the briefs and the administrative record and consideration of the oral arguments in this case disclose no error in the judgment of the court below and therefore it will be affirmed.